DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9-11, 17, 26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0000344 to Cao (“Cao”) in view of US 2013/0090534 A1 to Burns et al. (“Burns”).
Regarding claim 1, Cao ‘344 discloses an intraocular implant (device 10; para. [0021]; para. [0044]) comprising: 
a physiological sensor (Fig. 1A, a pressure sensor, para. [0044]); 
a housing (Fig. 1A, a housing defined by first wafer 12 and second wafer 14) including a faceplate (Fig. 1A, first wafer 12) and a cover (Fig. 1A, second wafer 14), wherein the physiological sensor (Fig. 1A, the pressure sensor; para. [0044]) is integrated with the faceplate (Fig. 1A, the first wafer 12 comprises the pressure sensor, para. [0044)); and at least one protruding anchor (Fig. 1A, penetrating tip 20). 
Cao ‘344 does not explicitly disclose wherein the anchor is configured to penetrate a trabecular meshwork, wherein the at least one protruding anchor includes an internal flow pathway. Burns teaches an intraocular implant (Fig. 8, intraocular sensor 800) having an anchor configured to penetrate a trabecular meshwork (Fig. 8, anchoring member 802 is anchored to a trabecular meshwork; para. [0083]), wherein the at least one protruding anchor (Fig. 8, anchoring member 802) includes an internal flow pathway (Fig. 8, fluid channel 808). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Burns.
The motivation for doing so would have been to facilitate drainage of the aqueous humor into Schlemm’s canal, as taught by Burns (para. [0086)). 
Regarding claim 2, modified Cao ‘344 discloses the intraocular implant of Claim 1, wherein the physiological sensor comprises an intraocular pressure sensor (Fig. 1A, a pressure sensor; para. [0044]).
Regarding claim 3, modified Cao ‘344 discloses the intraocular implant of Claim 2, wherein the intraocular pressure sensor (Fig. 1A, pressure sensor 12) comprises a capacitive pressure sensor (Fig. 1A, Fig. 2A, the pressure sensor 12 comprises a capacitive pressure transducer; para, [0048)).
Regarding claim 9, modified Cao ‘344 discloses the Intraocular implant of Claim 1, further comprising a stress-relief cutout (Fig. 5, stress isolation features 44) formed in the faceplate (Fig. 5, the pressure transducer 12 is embedded with mechanical stress isolation features 44; para. [0056]) around the physiological sensor (Fig. 5, the stress isolation features 44 are around the pressure transducer 12; para. [0056)).
Regarding claim 10, modified Cao ‘344 discloses the intraocular implant of Claim 9, wherein the stress-relief cutout (Fig. 5, stress isolation features 44) comprises a channel that extends partially through the faceplate (Fig. 5, the stress isolation feature is a channel extending partially through the wafer 12; para. [0056)).
Regarding claim 11, modified Cao ‘344 discloses the intraocular implant of Claim 1, wherein the faceplate (Fig. 1A, wafer 12) and the physiological sensor (Fig. 2A, diaphragm 22) are both formed from silicon (Fig. 1A, Fig. 2A, the implantable device 10 is entirely formed from the same substrate material, preferably silicon; para. [0056]).
Regarding claim 17, modified Cao ‘344 discloses the intraocular implant of Claim 1. Modified Cao '344 does not explicitly disclose wherein the physiological sensor comprises a glucose sensor. 
Burns teaches the intraocular implant (Fig. 8, intraocular sensor 800), wherein the physiological sensor (Fig. 2, sensor 200) comprises a glucose sensor (Fig. 2, sensor 200 measures glucose concentration in the aqueous humor 110; para. [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Burns in order to facilitate measurement of glucose in a non-immunologically privileged part of the body, as taught by Burns (para. [0036]).
Regarding claim 26, modified Cao ‘344 discloses the intraocular implant of Claim 1. Modified Cao ‘344 does not explicitly disclose wherein the housing comprises at least one anchoring tab that holds the at least one protruding anchor. 
Burns teaches the implant (Fig. 8, sensor 800), wherein the housing (Fig. 8, head 805 defines a housing) comprises at least one anchoring tab (Fig. 8, stem portion 803) that holds the at least one protruding anchor (Fig. 8, the head portion 805 is attached to the anchoring member 802 by the stem portion 803; para. [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Burns. The motivation for doing so would have been to facilitate penetration into eye tissue as taught by Burns (para. [0085)).
Regarding claim 28, modified Cao ‘344 discloses the intraocular implant of Claim 1, further comprising a controller (a microcontroller; para. [0044]) configured to take a measurement of a physiological characteristic (the microcontroller enables auto-adaptive sampling; para. [0044]) using the physiological sensor (Fig. 1, the pressure sensor, para. [0044)). 
Regarding claim 30, modified Cao ‘344 discloses the intraocular implant of Claim 1, further comprising a transceiver (a coil; para. [0051]) configured to wirelessly transmit measurement data to an external device (the coil wirelessly transmits data with an external base station; para. [0051)).

Claims 4 and 5 lack an inventive step under PCT Article 33(3) as being obvious over US 2016/0000344 to Cao (hereinafter Cao '344) in view of Burns  and US 2010/0170346 A1 to Opitz et al. (hereinafter Opitz).
Regarding claim 4, modified Cao ‘344 discloses the intraocular implant of Claim 3, wherein the capacitive pressure sensor (Fig. 1A, pressure sensor 12) comprises a flexible diaphragm electrode (Fig. 2A, diaphragm membrane layer 22; para. [0048]). Modified Cao ‘344 does not explicitly disclose spaced apart from a counter electrode. 
Opitz teaches a sensor (Fig. 1, sensor 10), flexible diaphragm (Fig. 1A, diaphragm 11 1/electrode 12; para. [0021]) spaced apart from a counter electrode (Fig. 1A, counter-electrode 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Opitz to facilitate recording of small pressure differentials as taught by Opitz (para, [0005]; para. [0014]).
Regarding claim 5, modified Cao ‘344 discloses the intraocular implant of Claim 4. Modified Cao ‘344 does not explicitly disclose wherein the faceplate comprises a first substrate bonded to a second substrate, and wherein the flexible diaphragm electrode comprises at least a portion of the first substrate and the counter electrode comprises at least a portion of the second substrate. 
Opitz teaches the sensor (Fig. 1, sensor 10), wherein the faceplate (Fig. 1, substrate 1 defines a faceplate) comprises a first substrate (Fig. 1, substrate 1) bonded to a second substrate (Fig. 1, support structure 14; para. [0022]), and wherein the flexible diaphragm electrode (Fig. 1, diaphragm 111/electrode 12; para. [0021]) comprises at least a portion of the first substrate (Fig. 1, diaphragm 111/electrode 12 comprises a portion of substrate 1) and the counter electrode (Fig. 1, counter-electrode 13) comprises at least a portion of the second substrate (Fig. 1, counter-electrode 13 is configured on support structure 14; para. [0022]). 
It would have been obvious to one of ordinary skill In the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Opitz. The motivation for doing so would have been to facilitate deflections of a diaphragm structure, thereby facilitating analysis of differential pressure-dependent sensor signals as taught by Opitz (para. [0023]).
Claim 7 lacks an inventive step under PCT Article 33(3) as being obvious over US 2016/0000344 to Cao (hereinafter Cao '344) in view of Burns and further in view of US 2016/0058324 to Cao (hereinafter Cao '324).
Regarding claim 7, modified Cao '344 discloses the intraocular implant of Claim 1. Modified Cao ‘344 does not explicitly disclose further comprising a coil embedded in an interior surface of the faceplate. Cao '324 teaches an implant (Fig. 2, device 10), comprising a coil (Fig. 2, internal coils 11) embedded in an interior surface of the faceplate embedded (Fig. 2, internal coils 11 are embedded in an interior surface of the device 10; para. [0041]). 
It would have been obvious to one of ordinary skill in the art to modify Cao '344 as taught by Cao ‘324 to maintain the surface of the implant without interruption, thereby minimizing tissue damage.
Claims 12, 13, and 15 lack an inventive step under PCT Article 33(3) as being obvious over US 2016/0000344 to Cao (hereinafter Cao '344) in view of Burns and US 2014/0116122 A1 to Lammel et al. (“Lammel”).
Regarding claim 12, modified Cao ‘344 discloses the intraocular implant of Claim 1. Modified Cao ‘344 does not explicitly disclose further comprising a humidity sensor provided inside the housing. Robert teaches a device (Fig. 1, device 10), further comprising a humidity sensor (Fig. 1, humidity sensing device 16) provided inside the housing (Fig. 1, humidity sensing device 16 is provided within a housing defined by substrate 12 and cover 18; para. [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Lammel to facilitate determination of ambient humidity as taught by Lammel (para. [0020)).
Regarding claim 13, modified Cao ‘344 discloses the intraocular implant of Claim 12. Modified Cao ‘344 does not explicitly disclose wherein the humidity sensor comprises a capacitor with a plurality of electrodes and a moisture-sensitive dielectric material. Lammel teaches the device (Fig. 1, device 10), wherein the humidity sensor (Fig. 1, humidity sensing device 16) comprises a capacitor (Fig. 1, humidity sensing device 16 comprises a capacitor; para. [0020]) with a plurality of electrodes (Fig. 1, electrodes 44) and a moisture-sensitive dielectric material (Fig. 1, moisture sensitive dielectric material 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Lammel to facilitate determination of ambient humidity as taught by Lammel (para. [0020]).
As to claim 15, Lammel further discloses a capacitance-to-digital converter to read the capacitance of the humidity sensor (see [0003]).
Claim 16 lacks an inventive step under PCT Article 33(3) as being obvious over US 2016/0000344 to Cao (hereinafter Cao '344) in view of Burns and US 2014/0296687 A1 to Irazoqui et al. (“Irazoqui”) .
Regarding claim 16, modified Cao ‘344 discloses the intraocular implant of Claim 1. Modified Cao '344 does not explicitly disclose wherein the physiological sensor comprises a capacitive sensor, and wherein a capacitance-to-digital converter is connected to the physiological  sensor to read the capacitance of the physiological sensor. 
Irazoqui teaches an implant (an intraocular pressure sensor; para. [0102)), wherein the physiological sensor (Fig. 1C, pressure sensor 114) comprises a capacitive sensor (Fig. 1C, the pressure sensor 114 is a capacitive sensor, para. [0124]), and wherein a capacitance-to-digital converter is connected to the physiological sensor to read the capacitance of the physiological sensor (circuitry provides for signal processing of the capacitance signal, the circuitry including a low-power 10 bit analog to digital converter that provides a high resolution signal of the changes in capacitance; para, [0213]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Irazoqui to facilitate analysis and display of the changes in capacitance.
Claims 20-23 Jack an inventive step under PCT Article 33(3) as being obvious over US 2016/0000344 to Cao (hereinafter Cao '344) in view of Burns and US 2013/0289467 A1 to Haffner et al. (“Haffner”).
Regarding claim 20, modified Cao ‘344 discloses the intraocular implant of Claim 1, wherein an exterior of the housing (Fig. 1A, the housing defined by wafer 12 and wafer 14) is covered in a coating (a dielectric layer is deposited over the implantable device; para. [0055]). Modified Cao ‘344 does not explicitly disclose thin-film atomic layer deposition (ALD). Haffner teaches an implant (Fig. 2, implant 54), thin-film atomic layer deposition (ALD) (materials are coated onto a material using atomic layer deposition to create extremely thin coatings, para. [0306]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Haffner to provide resistance to the permeation of water while retaining at least moderate flexibility as taught by Haffner (para. [0306]).  
Regarding claim 21, modified Cao '344 discloses the intraocular implant of Claim 20, wherein the coating covers a surface of the physiological sensor (the dielectric layer is deposited over the implantable device; para. [0055]). Modified Cao ‘344 does not explicitly disclose thin-film atomic layer deposition (ALD). Haffner teaches an implant (Fig. 2, implant 54), thin-film atomic layer deposition (ALD) (materials are coated onto a material using atomic layer deposition to create extremely thin coatings, para. [0306]). !t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Haffner to provide resistance to the permeation of water while retaining at least moderate flexibility as taught by Haffner (para. [0308)).
Regarding claim 22, modified Cao ‘344 discloses the intraocular implant of Claim-21, wherein the coating further covers a hermetic seal (the implant incorporates a hermetic seal by depositing the dielectric layer; para. [0055]). Modified Cao '344 does not explicitly disclose thin-film atomic layer deposition (ALD). Haffner teaches an implant (Fig. 2, implant 54), thin-film atomic layer deposition (ALD) (materials are coated onto a material using atomic layer deposition to create extremely thin coatings, para. [0306]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Haffner to provide resistance to the permeation of water while retaining at least moderate flexibility as taught by Haffner (para. [0306)).
Regarding claim 23, modified Cao ‘344 discloses the intraocular implant of Claim 20, wherein the coating comprises a multi-layer stack of at least two different materials (a titanium barrier is deposited over the deposited dielectric layer; para. [0055]). Modified Cao ‘344 does not explicitly disclose thin-film atomic layer deposition (ALD). 
Haffner teaches an implant (Fig. 2, implant 54), thin-film atomic layer deposition (ALD) (materials are coated onto a material using atomic layer deposition to create extremely thin coatings, para. [0306]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Haffner to provide resistance to the permeation of water while retaining at least moderate flexibility as taught by Haffner (para. [0306]).
Claim 29 lacks an inventive step under PCT Article 33(3) as being obvious over US 2016/0000344 to Cao (hereinafter Cao '344) in view of Burns and US 2010/0282910 A1 to Stothers et al. (“ Stothers”).
Regarding claim 29, modified Cao ‘344 discloses the intraocular implant of Claim 1, further comprising a controllable switching device connected between a battery (a battery) and one or more other electrical components (a power management scheme switches between a supercapacitor and the battery; para. [0044]). Modified Cao '344 does not explicitly disclose the controllable switching device being configured to fait open. 
Stothers teaches a system (a system; para. [0004]), the controllable switching device (Fig. 3, switching unit, such as switches 310, 312, 314, 316; para. [0138]) being configured to fall open (the switches are designed to fail open; para. [0138]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Stothers to maintain operation of the implant in the event of a failure.
Claim 31 lacks an inventive step under PCT Article 33(3) as being obvious over US 2016/0000344 to Cao (hereinafter Cao '344) in view of Burns and US 2008/0217752 A1 to  Hata et al. (hereinafter Hata).
Regarding claim 31, modified Cao ‘344 discloses the intraocular implant of Claim 1, further comprising a hermetic seal (Fig. 5, sealing ring 46; para. [0055]) between the faceplate (Fig. 5, wafer 12) and the cover (Fig. 5, wafer 24). Modified Cao ‘344 does not explicitly disclose the hermetic seal comprising a eutectic solder. Hata teaches a device (a device; para. [0019]; Abstract), the hermetic seal (hermetically sealing; Abstract) comprising a eutectic solder (in Au-Sn binary-system solder, Au-20Sn eutectic crystals are used; para. [0073]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao ‘344 as taught by Hata to hermetically seal the device as taught by Hata (para. [0019]; Abstract).
Claims 32 and 33 lack an inventive step under PCT Article 33(3) as being obvious over Burns in view of US 2016/0058324 to Cao (hereinafter Cao '324). 
Regarding claim 32, Burns discloses a method (used; para. [0100]) of monitoring intraocular pressure (IOP monitoring; para. [0004]; para. [0100]) comprising: obtaining an intraocular pressure measurement (Fig. 2, a physiological characteristic sensing module 250 measures intraocular pressure; para. [0044]) with an intraocular implant (Fig. 2, implantable intraocular physiological sensor 200), wherein the intraocular implant (Fig. 2, implantable intraocular physiological sensor 200) includes a physiological sensor (Fig. 2, the physiological characteristic sensing module 250, such that intraocular pressure is measured with the physiological sensor (Fig. 2, the physiological characteristic sensing module 250 measures intraocular pressure; para. [0044]); storing the intraocular pressure measurement (Fig. 2, measurement storage module 260 is sued to internally log measurements; para. [0052]) in a memory (Fig. 2, measurement storage module 260) of the intraocular implant (Fig. 2, sensor 200); and transmitting the intraocular pressure measurement to an external device (Fig. 2, measurements are wirelessly transmitted to an external device via a transmitter module 280 communicatively coupled to an antenna 285; para. [0049]), wherein the external device wirelessly receives the intraocular pressure measurement (Fig. 2, measurements are wirelessly transmitted to the external device; para. [0049]) via RF-transmission from the intraocular implant (the implantable device incorporates wireless radiofrequency communication; para. [0070]). Burns does not explicitly disclose via a coil embedded in an interior surface of the intraocular implant. Cao ‘324 teaches an implant (Fig. 2, device 10), via a coil (Fig. 2, internal coils 11) embedded in an interior surface of the intraocular implant (Fig. 2, internal coils 11 are embedded in an interior surface of the device 10; para. [0041]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao '344 as taught by Cao ‘324 to maintain the surface of the implant without interruption, thereby minimizing tissue damage.
Regarding claim 33, modified Burns discloses the method of Claim 32, further comprising: 
powering a capacitor (a storage capacitor) disposed within the intraocular implant (the storage capacitor is recharged by an external device; para. [0043]), wherein the powering includes wirelessly transmitting power from the external charging device to the coil (a battery is recharged by an external device, the power provided by RF means; para. [0043]). Burns does not explicitly disclose embedded in the interior surface of the intraocular implant. Cao '324 teaches an implant (Fig. 2, device 10), the coil (Fig. 2, internal coils 11) embedded in an interior surface of the intraocular implant (Fig. 2, internal coils 11 are embedded in an interior surface of the device 10; para. [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao '344 as taught by Cao ‘324 to maintain the surface of the implant without interruption, thereby minimizing tissue damage.
Claim 8 lacks an inventive step under PCT Article 33(3) as being obvious over US Cao ‘344 in view of Burns and further in view Cao '324 and further in view of US 2012/0032632 A1 to Soar .
Regarding claim 8, neither Cao ‘344, Burns, nor Cao ‘324 discloses wherein the coil comprises a conductor provided in a channel formed in the interior surface of the faceplate, the channel being laid out to form a plurality of loops. 
	Soar discloses such a conductor (see Fig 2 and [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sensor of Cao ‘344, Burns, and Cao ‘324 with the channel and loops of Soar in order to provide the predictable result of conserving space while still providing inductive power.
Allowable Subject Matter
Claims 6, 14, 18-19, 24-25, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791